There is no merit to defendant’s argument that the People relied on inadmissible hearsay evidence to show that he possessed at least 500 milligrams of cocaine, and that his guilt, therefore, was not established by legally sufficient evidence. First, the police chemist’s reliance on a colleague’s test results was proper for evidentiary purposes because the colleague’s findings were of a kind accepted in the profession as reliable (see, People v Jones, 73 NY2d 427, 430). And, in any event, the defense clearly stipulated to the admission of the testimony that the chemist would have given based on his colleague’s findings. Such a procedure, based on stipulated incriminating testimony and facts, was proper (see, People v Williams, 161 AD2d 295, 296). Concur — Murphy, P. J., Sullivan, Ellerin, Ross and Kassal, JJ.